DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 16-20 (Amended Claims, filed on 01/14/2021) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15 (filed on 07/23/2019 and amended on 08/14/2020) are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 8-15 previously withdrawn from consideration under 37 U.S.C. 121 and 372 have been rejoined, the restriction requirement as set forth in the Office actions mailed on 06/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specifications
The Applicant’s Specification Amendments that were received on 01/14/2021 to correct minor typographical errors is acceptable.

Response to Amendment
Applicant’s Amendments and Remarks, filed 01/14/2021, with respect to amended independent claims 1 and 16 has been fully considered and is persuasive due to amending the claims to structurally further define the limitation of the wiring racetrack and matching the wires with the tracks based on controlling specific aircraft parts. Specifically, a wiring racetrack that is comprising a first and second wire groups which comprises a plurality of wires of the first and second categories controlling the first and second parts of the aircraft, respectively. The 103 rejection of the claims that was cited in the last office action, mailed 09/15/2020, has been withdrawn. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an aircraft comprising: …a wiring racetrack comprising: a first wire group comprising a plurality of wires of exclusively a first category assigned to control a first part of the aircraft from the cockpit electronics; a second wire group comprising a plurality of wires of exclusively a second category assigned to control a second part of the aircraft from the cockpit electronics, the second category being distinct from the first category, the second part being distinct from the first part…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-15 are allowed.
 Regarding independent claim 16, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an aircraft wiring racetrack: a first wire group comprising a plurality of wires of exclusively a first category assigned to control a first part of the aircraft from the cockpit electronics; a second wire group comprising a plurality of wires of exclusively a second category assigned to control a second part of the aircraft from the cockpit electronics, the second category being distinct from the first category, the second part being distinct from the first part…, as recited in combination in independent claim 16. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 16, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 17-20 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847